Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10, and 12-15 are currently pending in the present application.
Claims 1, 3, 4, and 12 are currently amended; claims 2 and 11 have been cancelled by the applicant; claims 5-7 and 13-15 are original; and claims 8-10 have been previously presented.
Response to Amendment
The amendment dated 10 September 2021 has been entered into the record.
Drawings
The drawing submitted on 10 September 2021 has been accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record for the purpose of correcting grammar appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1.  A laminate comprising: a first polarization rotation layer; a second polarization rotation layer; and a positive C plate provided between the first polarization rotation layer and the second polarization rotation layer, wherein the first polarization rotation layer comprises a first quarter wave plate and the second polarization rotation layer comprises a first three-quarter wave plate, and wherein a thickness-direction retardation value Rth of the positive C plate represented by Equation 1 below at [[in]] o represented by Equation 2 below at [[in]] 550 nm is in the range of -5 nm to 5 nm: [Equation 1] Rth = (nz – ny) x d  [Equation 2]  Ro = (nx-ny) x d   In Equations 1 and 2 above, nx represents a refractive index in a direction in which the plane-direction refractive index of the positive C plate becomes maximum, ny represents the vertical refractive index in the nx direction in the plain direction of the positive C plate, nz represents thickness-direction refractive index of the positive C plate, and d represents a thickness of the positive C plate.
Claim 4. A liquid crystal display comprising: an upper polarizer; a lower polarizer; and a liquid crystal panel provided between the upper polarizer and the lower polarizer, wherein the upper polarizer and the lower polarizer are provided such that absorption axes thereof are parallel to each other, a first polarization rotation layer, a positive C plate, and a second polarization rotation layer are sequentially disposed between the upper polarizer and the liquid crystal panel, the first polarization rotation layer comprises a first quarter wave plate or a first half wave plate and a first quarter wave plate, the second polarization rotation layer comprises a first three-quarter wave plate or a second half wave plate and a second quarter wave plate, and the liquid crystal panel is a horizontally aligned liquid crystal mode, wherein a thickness-direction retardation value Rth of the positive C plate represented by Equation 1 below at [[in]] 550 nm is in the range of 50 nm to 200 nm and a front retardation value Ro represented by Equation 2 below at [[in]] 550 nm is in the range of -5 nm to 5 nm: [Equation 1] Rth = (nz – ny) x d  [Equation 2]  Ro = (nx-ny) x d   In Equations 1 and 2 above, nx represents a refractive index in a direction in which the plane-direction refractive index of the positive C plate becomes maximum, ny represents the vertical refractive index in the nx direction in the z represents thickness-direction refractive index of the positive C plate, and d represents a thickness of the positive C plate.
Allowable Subject Matter
Claims 1, 3-10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 4, the prior art of record, alone or in combination, does not explicitly disclose that a thickness-direction retardation value Rth of the positive C plate at 550 nm is in the range of 50 nm to 200 nm and a front retardation value Ro at 550 nm is in the range of -5 nm to 5 nm, in combination with the remaining claim limitations.
Regarding claims 3, 5-10, and 12-15, because they depend upon either claim 1 or claim 4, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871